Appellees own adjoining lots, Nos. 1 and 2, in the town of Jasper. Lot No. 2 faces Houston street and lot No. 1 faces Adams street. Each of these lots is in the form of a square 166 2/3 feet by 166 2/3 feet. Without appellees' consent, appellant built its gas pipe line across this property, consuming in its right of way 5 feet off the south end of lot No. 2 and 5 feet off the north end of lot No. 1. In its effect this was a condemnation suit, and appellees were awarded a judgment against appellant for $400 as the value of the right of way 10 × 166 2/3 feet across their property.
That the verdict is excessive is the only assignment of error. Incident to the right of way appellant has the right of ingress and egress over appellees' property through this right of way, and appellees cannot build a fence across this right of way, nor can they build a house upon it. Lot No. 1 is worth $5,000 and lot No. 2 is worth $1,000. Without further discussion, the assignment of error is overruled and the judgment of the trial court affirmed.
Affirmed.